Case: 15-11468   Date Filed: 12/02/2015   Page: 1 of 2


                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-11468
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 4:14-cr-00389-LGW-GRS-1



UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,

                                 versus

LAWRENCE COREY MILTON,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Georgia
                     ________________________

                            (December 2, 2015)

Before MARTIN, JORDAN and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 15-11468    Date Filed: 12/02/2015   Page: 2 of 2


      Matthew Midgett, appointed counsel for Lawrence Corey Milton, has filed a

motion to withdraw on appeal, supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent review of the entire

record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Milton’s conviction and sentence are AFFIRMED.




                                         2